NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 19a0328n.06

                                        Nos. 18-6029/6030

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

 UNITED STATES OF AMERICA,                                )
                                                                                     FILED
                                                                               Jun 27, 2019
                                                          )                DEBORAH S. HUNT, Clerk
        Plaintiff-Appellee,                               )
                                                          )
                                                                 ON APPEAL FROM THE
 v.                                                       )
                                                                 UNITED STATES DISTRICT
                                                          )
                                                                 COURT FOR THE MIDDLE
 DOMINIQUE CORDELL WALLACE,                               )
                                                                 DISTRICT OF TENNESSEE
                                                          )
        Defendant-Appellant.                              )
                                                          )


       Before: MOORE, KETHLEDGE, and MURPHY, Circuit Judges.

       KETHLEDGE, Circuit Judge. Dominique Wallace argues that the district court erred when

it sentenced him to a consecutive term of imprisonment under 18 U.S.C § 924(j). We reject this

argument and affirm.

       Wallace pled guilty to two counts of Hobbs Act robbery in violation of 18 U.S.C. § 1951,

three counts of being a felon in possession of a firearm or ammunition in violation of 18 U.S.C.

§ 922(g)(1), and one count of causing the death of another while using or carrying a firearm during

a crime of violence, in violation of 18 U.S.C. § 924(j). At sentencing, the district court calculated

Wallace’s Guidelines range to be 30 years to life imprisonment. The court ultimately sentenced

Wallace to a term of 20 years’ imprisonment for the robbery counts, a concurrent term of 10 years’

imprisonment for the felon-in-possession counts, and a consecutive term of 10 years’

imprisonment for the § 924(j) count, for a total sentence of 30 years. In doing so, the court held

that a term of imprisonment imposed under § 924(j) must run consecutively to any other term of
Nos. 18-6029/6030, United States v. Wallace


imprisonment. We review that decision de novo. See United States v. Shafer, 573 F.3d 267, 272

(6th Cir. 2009).

       Other circuits are divided as to whether a sentence imposed under § 924(j) must run

consecutively to any other sentence. Compare United States v. Ventura, 742 F. App’x 575, 579

(2d Cir. 2018) (consecutive term of imprisonment required); United States v. Berrios, 676 F.3d
118, 140-44 (3d Cir. 2012); United States v. Bran, 776 F.3d 276, 281-82 (4th Cir. 2015); United

States v. Dinwiddie, 618 F.3d 821, 837 (8th Cir. 2010); United States v. Battle, 289 F.3d 661, 665-

69 (10th Cir. 2002), overruled on other grounds by United States v. Melgar-Cabrera, 892 F.3d
1053, 1060 n.3 (10th Cir. 2018), with United States v. Julian, 633 F.3d 1250, 1257 (11th Cir. 2011)

(consecutive term of imprisonment not required). We need not resolve that question here,

however, because the record makes clear that the district court “would have imposed the same

sentence” regardless of its purported error. Williams v. United States, 503 U.S. 193, 203 (1992).

Specifically, at the end of the sentencing hearing, the district court expressly stated that it “would

have” imposed the same number of years’ imprisonment regardless of whether § 924(j) required a

consecutive term of imprisonment. Any error was therefore harmless. See United States v.

Morrison, 852 F.3d 488, 491-92 (6th Cir. 2017).

       The district court’s judgment is affirmed.




                                                 -2-